 Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 1 of 9 PageID #: 392




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


SHANNON REEVES                                       :            DOCKET NO. 2:19-cv-00725


VERSUS                                           :


TONY MANCUSO, ET AL                              :               MAGISTRATE JUDGE KAY
                                                                       (by consent)


                                 MEMORANDUM RULING


       Plaintiff’s complaint in this matter is one for damages he allegedly sustained and for which

defendants are liable pursuant to 42 U.S.C. §§ 1983 and 1988. Doc. 1. Made defendants are Tony

Mancuso, Sheriff of Calcasieu Parish, Louisiana, Scott Nugent, warden of the Calcasieu

Correctional Center, and “Unknown Officers,” all of whom allegedly were acting in their official

capacities and under color of state law when they deprived him of his right to be free from

“unlawful and false arrest, from unreasonable violence and brutality to his body, from

unreasonable search and seizure of his property and effects, persons and body, and from false and

unlawful imprisonment.” Doc. 1, pp. 4-5.

       The parties have consented to proceed before the undersigned and the matter was referred

by the district court. Doc. 28. Before us now is a Motion for Summary Judgment [doc. 33] filed

by defendants Tony Mancuso and Scot Nugent. Plaintiff opposes the motion. Doc. 35.

                                                I.
                                         BACKGROUND

       This matter arises from an incident at the Calcasieu Correctional Center (hereinafter

“CCC”) on June 11, 2018. On that date plaintiff claims he was booked into the CCC when, upon

                                               -1-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 2 of 9 PageID #: 393




booking, he alerted “all booking officers to the fact that he was a medical patient” having been

involved in a car accident that caused “a stroke, a coma for more than two months, and significant

brain trauma.” Doc. 1, p. 3. Plaintiff claims he was booked without incident and placed in Cell 6

where he went to sleep but was “woken in cell 6 by three officers (names unknown)” and

transferred to the cell next door where there was no bottom bunk available. Id. Plaintiff claims

he informed the unknown officers of his inability to use a top bunk due to his injuries but they

responded “that this was ‘not a Motel 6’ and he was a ‘crybaby’ who would take what he got.” Id.

Plaintiff claims the officers threw him down causing him to hit his head against the bunk bed “and

continued to beat him when he was down on the ground.” Id., p. 4. Plaintiff claims he was then

“immediately placed in solitary confinement, and not administered or allowed any medical

examination or treatment.” Id. He alleges he filed a complaint with “Internal Affairs” which was

not investigated. Id. As a result of this conduct plaintiff claims loss of rights and liberty as well

as physical pain, suffering, and emotional trauma and suffering “requiring expenditure of money

for treatment.” Id., p. 5.

           After suit was filed1 defendants filed a Motion to Dismiss for Failure to State a Claim

Pursuant to 12(b)(6) or, alternatively, a Motion for Summary Judgment arguing that plaintiff failed

to exhaust his administrative remedies before filing suit as required by the Prison Litigation

Reform Act (PLRA). Doc. 7. The district court treated defendants’ filing as a motion for summary

judgment and denied the motion as defendants failed to establish that plaintiff was incarcerated at

the time of filing suit, a prerequisite for the PLRA to apply. Doc. 15. Defendants filed a second

motion for summary judgment, this time including evidence that plaintiff was incarcerated at the




1
    Suit was filed June 7, 2019. Doc. 1.

                                                 -2-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 3 of 9 PageID #: 394




time of filing suit. Doc. 17. The district court denied defendants’ second motion as premature as

the parties had yet to conduct discovery.2 Doc. 23.

         Before us now is the third Motion for Summary Judgment filed by defendants. Doc. 33.

The memorandum in support of the Motion for Summary Judgment is virtually identical to that

filed with the last. Compare doc. 17, att. 1 with doc. 33, att. 1. The only substantive difference

between the two memoranda is defendants’ reference to discovery propounded to plaintiff wherein

they requested plaintiff “provide information regarding his exhaustion of the grievance process”

the response to which was Internal Affairs Citizen’s Complaint forms completed by the plaintiff

that reference the incident in question. Doc. 33, att. 1, p. 2.

         Exactly as they did with their previous motion defendants list in their Statement of

Uncontested Material Facts, inter alia, the following:

             (1) Plaintiff was incarcerated at the time of filing suit;3

             (2) At the time plaintiff was incarcerated at the CCC, the CCC had
                 administrative remedies in place; and

             (3) Plaintiff failed to allege he exhausted administrative remedies, nor did
                 he provide any proof that he exhausted administrative remedies prior to
                 filing suit.

Compare Doc. 17, att. 2, p. 2 with Doc. 33, att. 7, p. 2. Accordingly, defendants argue, plaintiff

has failed to meet the PLRA requirement that a prisoner exhaust his administrative remedies before

filing a lawsuit challenging prison conditions and his complaint should be dismissed. Unlike the

previous motion that the district court denied as premature, discovery has now been had.




2
  It was not until after the district court’s consideration of these motions that the parties consented to proceed before
the undersigned.
3
  Defendants attach as proof of this fact Plaintiff [sic] Response to Defense First Set of Request for Admission wherein
plaintiff admitted he was incarcerated at the time this suit was filed. Doc. 33, att. 4.

                                                          -3-
 Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 4 of 9 PageID #: 395




       In response to this motion plaintiff claims he “filed a Citizen’s Complaint form” and that

the form “should be sufficient for satisfying the ‘exhaustion’ requirement, if he was misled by

information or not given access to the proper labeled form.” Doc. 35, p. 5. Notably plaintiff fails

to provide any evidence that in fact he was misled by information or not given access to the proper

labeled form.

                                               II.
                                         APPLICABLE LAW

   A. Summary Judgment Standard

       A court shall grant summary judgment if the movant shows that there is “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). A “material” fact is one where proof of its existence or nonexistence will affect the

outcome of the suit under governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Moreover, a “genuine” dispute exists when the evidence is such that a reasonable jury

could return a verdict for the nonmoving party. Id. To determine whether summary judgment

should be granted, the court views the facts in the light most favorable to the nonmovant and draws

all reasonable inferences in favor of that party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

(1970); see also Clift v. Clift, 210 F.3d 268, 270 (5th Cir. 2000). Moreover, a court may not make

credibility determinations or weigh the evidence at the summary judgment stage. Reeves v.

Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000).

       The movant bears the initial burden of demonstrating the absence of a genuine issue of

material fact by identifying the portions of the summary judgment evidence, i.e. “pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any”

supporting such a conclusion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant

may also meet its burden by pointing to a lack of evidence for an essential element of the

                                                 -4-
 Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 5 of 9 PageID #: 396




nonmoving party’s claim. Boudreaux v. Swift Transp. Co, 402 F.3d 536, 544 (5th Cir. 2005). The

movant, however, need not negate all elements of the nonmovant’s case. Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994).

       Once the movant meets its burden, the burden shifts to the nonmoving party to establish

the existence of a genuine issue of material fact for trial. Celotex, 477 U.S. at 323–24; see also

Wise v. E.I. DuPont de Nemours & Co., 58 F.3d 193, 195 (5th Cir. 1995). The nonmovant may

not rest upon “mere allegations,” but must set forth specific facts showing a genuine issue for trial.

Anderson, 477 U.S. at 248. “[C]onclusory allegations, speculation, and unsubstantiated assertions”

are insufficient to satisfy the nonmovant’s burden. Ramsey v. Henderson, 286 F.3d 264, 269 (5th

Cir. 2002). Rather, the Fifth Circuit requires the nonmovant to provide “significant probative

evidence” to support its assertion that a fact is genuinely disputed. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990) (citing In re Municipal Bond Reporting Antitrust

Litig., 672 F.2d 436, 440 (5th Cir. 1982)). “The mere existence of scintilla of evidence” is

insufficient to defeat a properly supported motion for summary judgment; rather, the nonmovant

must point to “evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477

U.S. at 252.

   B. The PLRA Exhaustion Requirement

       The PLRA, which Congress enacted in order to curb the large number of prisoner

complaints filed in federal court, requires an inmate to totally exhaust administrative remedies

before filing suit. 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 202 (2007). It is mandatory

that a federal court dismiss a case when the plaintiff does not meet this requirement. Booth v.

Churner, 532 U.S. 731, 739 (2001). Prisoners must exhaust all available federal and state

remedies. Woodford v. Ngo, 548 U.S. 81, 85 (2006). This requirement applies to any suit



                                                 -5-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 6 of 9 PageID #: 397




challenging prison conditions, “whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

516 (2002). It also only applies to “prisoners” who are actually incarcerated at the time suit is

filed, as defined by 42 U.S.C. § 1997e(h).

         Notably, the exhaustion requirement is an affirmative defense, and the defendants will bear

the burden of showing that plaintiff failed to exhaust his available administrative remedies. Jones,

549 U.S. at 216. Since defendants as the movants bear the burden on an affirmative defense, to

succeed on summary judgment they must “establish beyond peradventure all of the essential

elements of the defense.” Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010) (citing Martin v.

Alamo Cmty. Coll. Dist., 353 F.3d 409, 412 (5th Cir. 2003)). Defendants did raise failure to

exhaust remedies as an affirmative defense. Doc. 25, p. 5.

         The proper administrative procedure that a prisoner must follow is not defined by the

PLRA, “but by the prison grievance process itself.” Jones, 549 U.S. at 218. The Louisiana

Corrections Administrative Remedy Procedure (“CARP”), like the PLRA, requires inmates to

exhaust administrative remedies before filing suit in either federal or state court. La. R.S. §§

15:1171–1184. Louisiana has established an Administrative Remedy Procedure (“ARP”), a three-

step process with specific procedural requirements that inmates must use. LA. ADMIN. CODE TIT.

22, Pt. 1, § 325(D)(1). The CCC adopted an inmate grievance procedure consistent with both

CARP and the PLRA, which was in place during Plaintiff’s alleged incident with the officers.

Doc. 7, att. 3, p. 4.4

         The procedure in place requires an inmate to file a formal complaint for an administrative

remedy within thirty days from the complained of incident, unless it was not feasible to file within


4
 Although defendants did not attach the appropriate policy with attesting affidavit to the instant Motion for Summary
Judgment, this information was provided in their original motion filed and is part of the record of this proceeding.

                                                         -6-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 7 of 9 PageID #: 398




thirty days and the inmate can “fully justify” the reason for being untimely. Id. An inmate must

complete an “Inmate Grievance Form,” detailing the facts giving rise to the grievance, must seal

the form and address it to the Assistant Warden, and must give it to a correctional officer for

delivery. Id. The Warden reviews the grievance, and either rejects it or forwards it to a “First Step

Respondent.” Id. at p. 5. The grievance then proceeds through two “steps” and the inmate has

certain deadlines by which he must appeal the decisions. Id. Moreover, grievances may be

outright rejected if not timely filed. Id.

           The United States Supreme Court has held that “proper exhaustion” under the PLRA

requires the inmate to properly comply with the system’s “deadlines and other critical procedural

rules.” Woodford, 548 U.S. at 90. Mere substantial compliance is insufficient. Bargher v. White,

928 F.3d 439, 447 (5th Cir. 2019). The Western District of Louisiana has granted summary

judgment dismissing an inmate’s claims for failure to exhaust when, after filing an initial grievance

but receiving no response, he filed a complaint with internal affairs rather than properly exhausting

the second and third steps of the formal grievance process. See Craig v. Deville, et al., No. 12-726,

2013 WL 2449196 at *7 (W.D. La. May 31, 2013). A federal court has no discretion to retain the

claim of an inmate who did not meet the exhaustion requirement. Booth, 532 U.S. at 739.

                                                          III.
                                                        ANALYSIS

           The defendants bear the burden of establishing all elements of the affirmative defense of

failure to exhaust. Jones, 549 U.S. at 216. Defendants established that plaintiff was incarcerated

at the time suit was filed. Doc. 33, att. 4. Defendants also proved, through the affidavit of

Christopher Domingue, that the CCC had in place a grievance procedure. Doc. 33, att. 3, ¶ 3.5

Defendants proved that plaintiff did not file a grievance as required by the procedure through an


5
    See also affidavit of Domingue at Doc. 7, att. 3, which further attests to the procedure and attaches a copy thereto.

                                                             -7-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 8 of 9 PageID #: 399




affidavit from Latoshia Jones, the CCC’s grievance coordinator, who testified that plaintiff filed

grievances in the past, but she found no record of a grievance filed in relation to the instant lawsuit.

Doc. 33, att. 6. Accordingly, we find that defendants carried their burden of establishing all

elements of their affirmative defense so that now the burden shifts to the plaintiff to establish a

genuine issue of material fact for trial. Celotex, 477 U.S. at 323–24.

        Plaintiff has failed to produce any evidence at all supporting any fact. Plaintiff suggests in

his memorandum that he might have been “misled by information or not given access to the proper

labeled form” [doc. 35, p. 5] but he provides no affidavit or any other type of summary judgment

evidence that would suggest this in fact occurred. Such evidence might raise a genuine issue of

material fact, but no evidence proves nothing.

        Plaintiff submits he submitted a Citizen’s Complaint with the Internal Affairs division of

the prison [doc. 35, p. 5] and this fact does not appear to be contested. There is no evidence,

however, that plaintiff understood this to be the action that needed to be taken in order to begin

the administrative process and defendants have introduced evidence that would suggest the

opposite.6 As discussed, unsubstantiated assertions and speculation are not enough to defeat a

properly supported motion for summary judgment. See Ramsey, 286 F.3d at 269. Further, if the

plaintiff was misled in submitting the Citizen’s Complaint, that information lies with him and

should have been established through appropriate summary judgment evidence.

        Plaintiff relies on Lafleur v. Leglue, in which a district court held a genuine issue of material

fact existed as to whether various prison officials’ statements to the plaintiff rendered the

administrative remedy “unavailable.” No. 16-254, 2018 WL 4365516 at *4 (M.D. La. Sep. 13,

2018). The Lafleur plaintiff made several allegations of the prison officials’ misleading behavior,


6
 See affidavit of Latoshia Jones where she attaches other complaints filed by plaintiff which would indicate he was
cognizant of the appropriate administrative procedure. Doc. 33, att. 6.

                                                        -8-
    Case 2:19-cv-00725-KK Document 43 Filed 10/21/20 Page 9 of 9 PageID #: 400




contending that the officials told her “she could not press charges” while incarcerated, they resisted

her attempts to file a formal complaint, and they told her the complaint would be “taken care of.”

Id. at *3. Although it is unclear from the opinion itself, we must assume that the plaintiff’s

allegations in Lafleur were supported by her own sworn affidavit and that she did not simply rely

upon her argument in brief. If the district court there denied summary judgment absent such

evidence then we would respectfully conclude that the court committed error and would not be

persuaded by its conclusions.

           Because we find defendants produced appropriate summary judgment evidence to establish

the elements of their affirmative defense, i.e. that plaintiff was required to but failed to exhaust

administrative remedies, and that plaintiff failed to produce any evidence establishing a genuine

dispute as to any elements of the defendants’ defense, we find that defendants are entitled to

judgment as a matter of law under FRCP 56(a).

                                                           IV.
                                                    CONCLUSION

           For the reasons stated above, the Motion for Summary Judgment [doc. 33] will be

GRANTED and plaintiffs’ claims dismissed without prejudice.7

           THUS DONE AND SIGNED in Chambers this 21st day of October, 2020.




7
    Dismissal for failure to exhaust warrants dismissal without prejudice. Bargher, 928 F.3d at 447.

                                                           -9-
